United States Department of Labor
Employees’ Compensation Appeals Board

T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hesperia, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-929
Issued: October 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 14, 2014 appellant, through counsel, filed a timely appeal from the
February 12, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an occupational disease claim causally related to factors of her federal employment.
FACTUAL HISTORY
On November 14, 2012 appellant, then a 59-year-old city carrier, filed an occupational
disease claim alleging a right knee and foot condition in the performance of duty. She used her
right leg and foot repeatedly while applying the gas and brake pedals in her employing
establishment vehicle while delivering mail. Appellant’s route consisted of 600 to 900 stops,
1

5 U.S.C. § 8101 et seq.

five to seven hours a day, five days a week. She first became aware of her condition and realized
it was work related on November 12, 2012.
In a November 12, 2012 treatment note, Dr. David Gutierrez, Board-certified in family
medicine, advised that appellant could perform limited-duty work on November 13, 2012. In a
separate November 12, 2012 note, he stated that she was seen for right knee pain which “had
been increasing due to work.” Dr. Gutierrez diagnosed right knee pain and causalgia of the
lower limb. He provided a prescription for a right knee x-ray and noted that appellant had a
history of osteoarthritis and pain exacerbated by work.
By letter dated November 20, 2012, OWCP advised appellant that additional evidence
was needed to establish her claim. Appellant was requested to provide a physician’s opinion
supported by a medical explanation as to how her work activities caused the claimed conditions.
In a December 10, 2012 response, appellant noted that she had worked at the employing
establishment for almost 26 years as a carrier. For the last 22 years, she performed mounted
deliveries. Appellant’s job duties consisted of driving a truck to deliver the mail with 600 to 900
deliveries per shift. This required constant repetitive motion of her right leg and knee, when
applying gas or the brake pedal. Appellant indicated that about a year earlier, her knee started
hurting off and on. After a day’s work, her knee became swollen, in pain and popped when she
was trying to sleep. Appellant noted that the pain became so severe that her physician ordered a
magnetic resonance imaging (MRI) scan, which she had not yet obtained.
In a December 10, 2012 treatment note, Dr. Gutierrez stated that appellant was seen on
December 10, 2012 for increasing problems with the right knee since December 11, 2012. He
related that her duties included repetitive motion of her right knee.
A December 14, 2012 MRI scan of the right knee read by Dr. Sholbi Zaidi, a Boardcertified diagnostic radiologist, revealed grade four chondromalacia in the lateral compartment of
the knee with full thickness cartilage defect in the lateral and central femoral trochlea; large
complex degenerative tear involving the entire lateral meniscus with moderate extrusion;
complex degenerative tear involving the body of the medial meniscus; mucoid degeneration of
the anterior cruciate ligament associated with a pericruciate cyst; small joint effusion; and small
Baker’s cyst.
In a January 23, 2013 decision, OWCP denied appellant’s claim. It found that the factual
evidence of record was not sufficient to establish that she sustained a knee injury, as alleged.
On February 20, 2013 appellant requested a review of the written record. In a
February 20, 2013 treatment note, Dr. Gutierrez stated that she was released to work limited duty
due to a low back work injury. Appellant indicated that the factual date of injury for the right
knee was November 12, 2012. Dr. Gutierrez also noted that she admitted that “the right knee
injury and pain 100 percent due from work.” OWCP also received copies of previously
submitted reports.
In a June 20, 2013 decision, an OWCP hearing representative affirmed the
January 23, 2013 decision. He found that the medical evidence was insufficient to establish
causal relationship between appellant’s right knee condition and her employment duties.
2

Counsel submitted new medical evidence in support of appellant’s claim. In an
April 18, 2013 report, Dr. Sunny Cheung, a Board-certified orthopedic surgeon, noted that
appellant was seen for complaints of right knee pain. The pain was located at the anteriorlateral
area with a duration of six months. Dr. Cheung advised that appellant’s “knee pain was not
related to an injury.” He diagnosed: a grade 4 chondromalacia in the lateral compartment of the
right knee with full-thickness cartilage defect in the lateral and central femoral trochlea; a large
complex degenerative tear involving the entire lateral meniscus with moderate extrusion;
complex degenerative rear involving the body of the medial meniscus; a mucoid degeneration of
the anterior cruciate ligament associated with a per cruciate cyst; small joint effusion; and small
Bakers cyst. In a May 23, 2013 report, Dr. Cheung noted that appellant was seen in follow up of
right knee lateral pain which was worse with walking and included painful popping. He
examined the knee and determined that she still had effusion, no flexion contracture, localized
osteoarthritis of the knee and acute lateral meniscal tear. Dr. Cheung recommended a steroid
injection.
In a letter dated January 22, 2014, counsel requested reconsideration. In a July 24, 2013
report, Dr. Cheung noted that appellant returned for follow up of right knee synvisc injection.
Appellant reported sharp “9/10” right knee pain after work as opposed to “6-7/10” in the
morning. Dr. Cheung examined her and determined that her lateral joint line tenderness was
worse than the medial in the right knee. There was not much effusion. Dr. Cheung diagnosed
acute lateral meniscal tear and localized osteoarthritis of the knee.
In a December 5, 2013 treatment note, Dr. Gutierrez noted that appellant was driving and
constantly using her right knee foot at work. He advised that she had swelling, stiffness, pain on
movement and weight-bearing in the right knee. Dr. Gutierrez indicated that appellant had right
knee pain on the lateral meniscus test on November 12, 2012. He diagnosed chondromalacia of
the right knee and a lateral meniscus tear.
In undated notes, appellant described her activities at work, which included driving and
using her right knee and foot constantly to deliver mail in her vehicle to 600 to 1,000 houses on
her route for 21 years.
By decision dated February 12, 2014, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The Board finds that appellant submitted insufficient medical evidence to establish that
her right knee condition was caused or aggravated by her work activities as a city carrier.
Appellant provided treatment notes from Dr. Guttierez. On November 12, 2012
Dr. Gutierrez indicated that she was seen for right knee pain which “had been increasing due to
work.” To the extent that his statement may be construed as providing support for causal
relationship, it is insufficient as he did not address how particular work duties caused or
contributed to appellant’s right knee condition. In a December 10, 2012 treatment note,
Dr. Gutierrez stated that she was seen for increasing problems with the right knee since
December 11, 2012. He noted that appellant’s duties included repetitive use of her right knee.
However, Dr. Gutierrez did not describe the repetitive duties at work or explain how they caused
or aggravated her medical condition. In his February 20, 2013 treatment note, he advised that
appellant was released to limited duty due to a low back work injury. Dr. Gutierrez related that
she stated that the date of injury for the right knee was November 12, 2012 and that the right
knee injury and pain was 100 percent due from work. The Board notes that he repeated
appellant’s opinion and belief that her condition was due to work. Dr. Gutierrez did not provide
adequate medical reasoning to explain how specific work duties contributed to her condition.
In a December 5, 2013 treatment note, Dr. Gutierrez noted that appellant was driving and
constantly using her right knee and foot at work. He further noted her symptoms and diagnosed
chondromalacia of the right knee and a lateral meniscus tear, but he did not explain how
appellant’s work duties caused or contributed to the diagnosed conditions. Appellant’s burden of
proof includes the submission of rationalized medical evidence supporting causal relationship.
As Dr. Gutierrez has not provided a reasoned report on causal relationship, his reports are of
limited probative value.
4

Id.

4

OWCP also received reports from Dr. Cheung. On April 18, 2013 Dr. Cheung noted that
appellant was seen for complaints of right knee pain. He offered diagnoses that included right
knee chondromalacia and large complex degenerative tears of the medial and lateral meniscus
but stated that her “knee pain was not related to an injury.” In a May 23, 2013 report,
Dr. Cheung, noted that appellant was seen for follow up of right knee lateral pain which was
worse with walking and included painful popping. He listed findings but did not offer a specific
opinion on causal relationship. On July 24, 2013 Dr. Cheung noted that appellant reported worse
right knee pain after work than before work but he did not specifically provide his own opinion
regarding whether particular work activities caused or contributed to her diagnosed right knee
condition. As, he did not address causal relationship, this report is of limited probative value.5
The other medical evidence of record is also insufficient to establish her claim. It does
not specifically support how any particular work activity caused or contributed to her diagnosed
right knee condition.
There is insufficient reasoned medical evidence addressing how appellant’s employment
duties caused or aggravated her right knee. Appellant has not met her burden of proof to
establish that she sustained a medical condition causally related to factors of her employment.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.

5

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

